Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a responsive to the application filed on 06/12/2018.
Claims 1-23 are pending.
Claims 1-23 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the "robotic script generation module is configured to” perform the steps of the claims, however it is unclear to the examiner how the robotic script generation module performs the claimed steps when it is claimed the receiving, classification, and processing modules perform the claimed steps. In other words, 
 Subsequent claims 8-10 are also hereby rejected due to their dependency.

Claim 10 recites the limitation "the text document” and “the image document” with insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6, 11-13, 15, and 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Po et al (US Pub 20180174043), hereinafter Po.
Regarding claim 1 (and analogous claims 11 and 19), Po teaches a system, a method, and a non-transitory machine-readable medium storing instructions executable by a processing resource, the system comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory is capable of executing a plurality of modules stored in the memory (paragraphs 0006, 0031-0035, and claims 18-20 teach “systems, apparatus, tangible, non-transitory computer-readable media” comprising memory (memory/CRM) storing instructions, including “one or more note prediction models”, that are “executed by the processor” to , and wherein the plurality of modules comprises: 
a receiving module to receive captured process steps related to an activity performed while interacting with an application (Examiner note: Applicant’s spec, paragraph 0022 states the system “may capture user interactions (e.g., process steps)”.
Po, paragraph 0031-0035, and 0038 teach memory stored “instructions” (receiving module) that are “executed by a processor” for performing embodiments of the disclosure including, as taught in paragraphs 0037, 0046-0047, 0053-0059, and Fig. 2, receiving “user-specific communication data received from the user computing device 102” including information of previously filled out doctor’s notes that outline the doctor’s “formatting, stylization, grammar, etc. used by the doctor (to receive captured process steps) in generating such previous visit notes” (related to an activity performed while interacting) in a note template “application” (with an application)); 
a processing module to determine variations of process steps in performing the activity by training a first Artificial Neural Network (ANN) using the captured process steps (paragraph 0031-0035, and 0038 teach memory stored “instructions” (processing module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0046-0047, 0053-0059, 0072, and Fig. 2-3, that “the note prediction model 200 is trained on training data associated with a plurality of using the captured process steps)…, the predictor 204 can be trained (training a first ANN) to learn and predict a suitable formatting, stylization, grammar, etc. used by the doctor in generating such previous visit notes (using the captured process steps)”, wherein “the predictor 204 can include one or more…LSTM recurrent neural networks (a first ANN)”, and further the predictor “can generate one or more prediction vectors indicative of potential information that may be included within a predicted visit note” and/or changed (determine variations of process steps in performing the activity). Further, paragraphs 0028-0029 teach the “models (ANN) described herein can be trained using suitable training data, such as for instance, a global set of visit notes generated by a plurality of doctors of a plurality of patients, and a set of doctor specific visit notes previously generated by the doctor (using the captured process steps)”); 
an optimization module to determine a set of the process steps for performing the activity based on the determined variations of the process steps (paragraph 0031-0035, and 0038 teach memory stored “instructions” (optimization module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0046-0047, 0053-0059, 0072, and Fig. 2-3, that “the predictor 204 can be trained to learn and predict a suitable formatting, stylization, grammar, etc. used by the doctor in generating such previous visit notes”, wherein the predictor “can generate one or more prediction vectors indicative of potential information that may be included within a predicted visit note” and/or changed (based on the determine variations of process steps in performing the activity), and is able to “output predicted visit notes” from the “predicted information formatted and written in accordance with the doctor's previously generated visit notes” (determine a set of the process steps for performing the activity)); and 
a script generation module to generate a robotic script to perform the activity using the determined set of process steps (Examiner note: Applicant’s spec, paragraph 0024 states “robotic script may refer to any type of ‘software bot’ that is capable of mimicking user actions that may be performed in a software application”
Po, paragraph 0031-0035, and 0038 teach memory stored “instructions” (script generation module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0046-0047, 0053-0059, 0072, and Fig. 2-3, that “the note prediction model 200 is trained on training data associated with a plurality of previous visit notes generated by the doctor…the predictor 204 can be trained to output predicted visit notes (to perform the activity) that include predicted information formatted and written in accordance with the doctor's previously generated visit notes (using the determined set of process steps)”; wherein paragraphs 0031-0035, and 0038 teach storing the trained “one or more note prediction models” in memory as instructions (generate a robotic script) that are “executed by the processor” to perform the embodiments of the disclosure for generating visit notes).

Regarding claim 2, Po teaches all the claim limitations of claim 1 and further teaches wherein the script generation module generates the robotic script automatically (paragraph 0031-0035, and 0038 teach memory stored “instructions” (script generation module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0029-0030, 0046-0047, 0053-0059, and Fig. 2-3, that “the note prediction model 200 is trained on training data associated with a plurality of previous visit notes generated by the doctor” during a training phase; wherein paragraphs 0031-0035, and 0038 teach storing the trained “one or more note prediction models” in memory as instructions (generate a robotic script automatically) that are “executed by the processor” to perform the embodiments of the disclosure for generating visit notes).

Regarding claims 4 and 13, Po teaches all the claim limitations of claims 1 and 11 above and further teaches wherein the captured process steps correspond to a sequence of User-Interface (UI) interactions carried out for performing the activity (paragraphs 0024, 0037, 0046-0047, and 0053-0059 teach “user-specific communication data received from the user computing device 102” (User-Interface (UI) interactions) comprising information of previously filled out doctor’s notes that outline the doctor’s “formatting, stylization, grammar, etc. used by the doctor (the captured process steps) in generating such previous visit notes” (carried out for performing the activity) and “arrangement or configuration of information included in the predicted note…[and] writing style, such as vocabularies, sentence structure, paragraph structure, etc.” used by the doctor in a note template “application”. Further paragraphs 0063, .

Regarding claims 6, 15, and 21, Po teaches all the claim limitations of claims 1, 11, and 19 above and further teaches wherein the first ANN is a Recurrent Neural Network (RNN), wherein the RNN is a Long Short-Term Memory (LSTM) network (paragraph 0055 teaches “the predictor 204 can include one or more…LSTM recurrent neural networks (the first ANN is a RNN, wherein the RNN is a LSTM network)”).

Regarding claims 12 and 20, Po teaches all the claim limitations of claims 11 and 19 above and further teaches wherein the robotic script is generated automatically, or manually in a simulated environment (Examiner note: Applicant’s spec, paragraph 0031 states “Generation of scripts in a simulated environment may be done during the training phase…”
Po, paragraphs 0029-0030, 0046-0047, 0053-0059, and Fig. 2-3, teach “the note prediction model 200 is trained on training data associated with a plurality of previous visit notes generated by the doctor” during a training phase (in a simulated environment); wherein paragraphs 0031-0035, and 0038 teach storing the trained “one or more note prediction models” in memory as instructions (the robotic script is generated automatically) that are “executed by the processor” to perform the embodiments of the disclosure for generating visit notes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Po et al (US Pub 20180174043), hereinafter Po, in view of Jagota et al (US Pub 20190236460), hereinafter Jagota.
Regarding claim 3, Po teaches all the claim limitations of claim 1 and further teaches wherein the script generation module generates the robotic script manually in a simulated environment (Examiner note: Applicant’s spec, paragraph 0031 states “Generation of scripts in a simulated environment may be done during the training phase so that the generated scripts may be monitored and modified by the user manually”.
Po, paragraph 0031-0035, and 0038 teach memory stored “instructions” (script generation module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0029-0030, 0046-0047, 0053-0061, and Fig. 2-3, that “the note prediction model 200 is trained on training data associated with a plurality of previous visit notes generated by the doctor” during a training phase (in a simulated environment) including generating a predicted note and comparing “to an actual subsequent visit note of the training data” provided by a doctor/user (manually) for creating loss training data and can be implemented as “rule-based systems (e.g., as machine-learned from data or manually created)”; wherein paragraphs 0031-0035, and 0038 teach storing the trained “one or more note prediction models” in memory as instructions (the robotic script is generated) that are “executed by the processor” to perform the embodiments of the disclosure for generating visit notes).
Po at least implies wherein the script generation module generates the robotic script manually in a simulated environment, however Jagota teaches wherein the script generation module generates the robotic script manually in a simulated environment (paragraph 0131-0138 teach memory stored “instructions” (script generation module) that are “executed by one or more processors” for performing embodiments of the disclosure including, that as taught in paragraphs 0032-0033, 0042-0046, that the generated rules (robotic script) “through supervised machine learning can be reviewed, readily understood, and manually edited by users/customers/professionals” (generates the robotic script manually) via “a user interface” during a training phase (in a simulated environment) for document analysis).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Jagota’s teachings of manually editing machine learning rules for document analysis via a user interface into Po’s teaching of  training a predictor neural network model on user entered data in order to improve the process of document analysis through expert user input during training and improve operation clarity so a user “can be informed of specific reasons why the decisions are made” (Jagota, paragraphs 0032-0033).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Po et al (US Pub 20180174043), hereinafter Po, in view of Lecerf et al (US Pub 20100150448), hereinafter Lecerf.
Regarding claims 5 and 14, Po teaches all the claim limitations of claims 1 and 11 above; however Po does not explicitly teach wherein the captured process steps are fed to the first ANN in the form of Extensible Markup Language (XML) files and/or hash codes.
wherein the captured process steps are fed to the first ANN in the form of Extensible Markup Language (XML) files and/or hash codes (paragraphs 0078-0080, 0143, 0153-0154, and 0156 teach a classifier taking an input “new data set and associates candidate text sequences with class labels”; wherein the training set class labels are “in the form of XML tags” from a user’s entered document “text sequences” for use in “an automated or semi-automated form filling application”).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement Lecerf’s teachings of inputting XML stored tags of user entered document text sequences into a neural network classifier into Po’s teaching of training a predictor neural network model on user entered data in order to improve processing efficiency through encoding/formatting data into XML (Lecerf, paragraphs 0078-0080 and 0143).

Claims 7-9, 16-17, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Po et al (US Pub 20180174043), hereinafter Po, in view of El-Alami et al ("An Efficient Method based on Deep Learning Approach for Arabic Text Categorization", 2016), hereinafter El-Alami.
Regarding claims 7, 16, and 22, Po teaches all the claim limitations of claims 1, 11, and 19 above and further teaches wherein the robotic script generation module is configured to: 
receive an input document by the receiving module (paragraph 0031-0035, and 0038 teach memory stored “instructions” (receiving module) that are “executed by a processor” for performing embodiments of the disclosure including, as taught in receive an input document) that outline the doctor’s “formatting, stylization, grammar, etc. used by the doctor in generating such previous visit notes” (input document) in a note template “application”; wherein a visit note “can refer to any suitable documentation relating to an encounter between attendees” (input document)); 
classify the input document using a second ANN by a classification module (paragraph 0031-0035, and 0038 teach memory stored “instructions” (classification module) that are “executed by a processor” for performing embodiments of the disclosure including, as taught in paragraphs 0015, 0020, 0027, 0037, 0046-0047, 0052-0059, 0067-0068, and Fig. 2, inputting patient data and doctor input of past notes (input document as mapped above) into an interpreter 202, that “can include one or more recurrent neural networks” (a second ANN), that “output[s] one or more context vectors descriptive of one or more input visit notes (input document) provided as input to the interpreter 202.  The context vectors can specify (classify) information included within the visit notes (the input document) and/or other patient data” among other summarized information); 
determine the input document corresponds to the activity based on the classification by the processing module (paragraph 0031-0035, and 0038 teach memory stored “instructions” (processing module) that are “executed by a processor” for performing embodiments of the disclosure including, as taught in paragraphs 0015, 0020, 0027, 0037, 0046-0047, 0052-0059, 0067-0068, and Fig. 2, operate an interpreter determine the input document corresponds to the activity) as a result of receiving the context vectors or other output of the interpreter 202 (based on the classification as mapped above)” from the input doctor’s notes (input document as mapped above)); and 
automatically fill a form related to the input document by executing the set of process steps upon determining that the input document corresponds to the activity by the robotic script generation module (paragraph 0031-0035, and 0038 teach memory stored “instructions” (by the script generation module) that are “executed by a processor” for performing embodiments of the disclosure including, that as taught in paragraphs 0046-0047, 0053-0059, 0072, and Fig. 2-3, that “the note prediction model 200 is trained on training data associated with a plurality of previous visit notes generated by the doctor (related to the input document)…the predictor 204 can be trained to output predicted visit notes (a form) that include predicted information formatted and written in accordance with the doctor's previously generated visit notes (executing the set of process steps)”, further including patient exam information (automatically fill a form), when a visit note “for the subject DPE” with previous doctor’s notes is determined to be needed (upon determining that the input document corresponds to the activity); wherein “the predicted visit note can be presented as a baseline or template visit note” to the doctor).
Po at least implies classify the input document using a second ANN by a classification module (see mapping above), however El-Alami teaches classify the input document using a second ANN by a classification module (section 1 teaches “in this work…[t]he idea is to use deep autoencoder (using a second ANN) to produce short codes for documents” (classify the input document) for “[t]ext categorization…of documents are assigned labels” (classify the text document)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement El-Alami’s teachings of document labeling via a deep autoencoder into Po’s teaching of training a predictor neural network model on user entered data in order to “have hidden semantic and reduce the dimensionality of representation space” (El-Alami, section 1).

Regarding claim 8, the combination of Po and El-Alami teach all the claim limitations of claim 7 and further teach wherein the input document is a text document and/or an image document (Po, paragraphs 0015, 0027, 0037, 0046-0047, 0053-0059, 0067-0068, and Fig. 2 teach receiving “user-specific communication data received from the user computing device 102” including information of previously filled out doctor’s notes (input document) that outline the doctor’s “formatting, stylization, grammar, etc. used by the doctor in generating such previous visit notes” (input document); wherein a visit note “can refer to any suitable documentation relating to an encounter between attendees” (input document)).
Po at least implies wherein the input document is a text document and/or an image document (see mapping above), however El-Alami teaches wherein the input document is a text document and/or an image document (abstract and section 1 teach “in this work…[t]he idea is to use deep autoencoder to produce short codes for input document is a text document) for “[t]ext categorization…of documents are assigned labels” (input document is a text document) according to the “enhance[d] text representations” (text document)).
Po and El-Alami are combinable for the same rationale as set forth above with respect to claim 7.

Regarding claims 9, 17, and 23, the combination of Po and El-Alami teach all the claim limitations of claims 7, 16, and 22 above and further teach wherein the second ANN is a Feed Forward Neural Network, wherein the Feed Forward Neural Network is a Convolutional Neural Network (CNN) or a Deep Auto Encoder (El-Alami, section 1 teaches “in this work…[t]he idea is to use deep autoencoder (second ANN is a Feed Forward Neural Network, wherein the Feed Forward Neural Network is…a Deep Auto Encoder) to produce short codes for documents” for “[t]ext categorization…of documents are assigned labels”).
Po and El-Alami are combinable for the same rationale as set forth above with respect to claim 7.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Po et al (US Pub 20180174043), hereinafter Po, El-Alami et al ("An Efficient Method based on Deep Learning Approach for Arabic Text Categorization", 2016), hereinafter El-Alami, in view of Ma et al (US Pub 20180060702), hereinafter Ma.
Regarding claims 10 and 18, the combination of Po and El-Alami teach all the claim limitations of claims 9 and 17 above and further teach wherein the classification module is configured to: 
classify the text document using the Deep Auto Encoder (El-Alami, abstract and section 1 teaches a computer operating code wherein “in this work…[t]he idea is to use deep autoencoder (using the Deep Auto Encoder) to produce short codes for documents” (classification module is configured to: classify the text document) for “[t]ext categorization…of documents are assigned labels” (classify the text document)); 
However the combination does not explicitly teach and classify the image document using the CNN.
Ma teaches and classify the image document using the CNN (Ma, paragraph 0031 teaches “classifying images” (and classify the image document) inputted into a “DL [deep learning] model”, wherein the “DL model can be used as image classifiers, such as convolutional neural networks (CNN)” (using the CNN)).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify training a predictor neural network model on user entered data, as taught by Po as modified by document labeling via a deep autoencoder as taught by El-Alami, to include classifying images with a CNN as taught by Ma in order to increase classification accuracy and “to improve the process and yield”  (Ma, paragraphs 0015, 0019, and 0031-0032).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dubey et al (US Pub 20180173698) teaches auto-filling certain fields of documents using a neural network classifier. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/C.M./Examiner, Art Unit 2123                                                                                                                                                                                                        

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123